662 S.E.2d 666 (2008)
ELLISON
v.
GAMBILL OIL, et al.
No. 541A07.
Supreme Court of North Carolina.
May 16, 2008.
Warren A. Hutton, Forrest A. Ferrell, Hickory, for Kate H. Ellison.
Stephen L. Palmer, Hickory, for Palmer.
Jimmy D. Reeves, M. Alexandra Reeves, West Jefferson, for Gambill.
Frank C. Wilson, III, Boone, for Gosai & B&B.
The following order has been entered on the motion filed on the 9th day of May 2008 by Plaintiff for Extension of Time to File Brief:
"Motion Allowed. Plaintiff (Kate H. Ellison) shall have up to and including the 11th day of June 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 16th day of May 2008."